UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 23, 2011 TEARLAB CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-51030 59-343-4771 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7360 Carroll Rd, Ste 200 San Diego, CA92121 (Address of principal executive offices, including zip code) (858) 455-6006 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02. Unregistered Sale of Equity Securities. On July 5, 2011, TearLab Corporation (“TearLab” or the “Company”) announced that it has closed its previously announced private placement of approximately 3.85 million units at a price of $1.82 per unit. Each unit consisted of one share of common stock and a warrant to purchase one share of common stock at an exercise price of $1.86 per share.The private placement closed on June 30, 2011.The Company has received total gross proceeds of approximately $7 million.Elias Vamvakas, Chairman of the Company’s board of directors and Chief Executive Officer, Anthony Altig, a member of the Company’s board of directors; and Thomas Davidson, Jr., also a member of the Company’s board of directors, and an entity beneficially owned by Mr. Davidson, purchased 104,604, 27,500 and 115,000 units in the private placement, respectively, on the same terms as the other investors.The Company intends to use the net proceeds of the private placement for working capital and general corporate purposes. The securities were offered in the United States to “accredited investors” pursuant to the exemption from the registration requirements under the Securities Act of 1933, as amended (the “Securities Act”), afforded by RegulationD promulgated thereunder, in Canada to “accredited investors” in reliance on National Instrument 45-106 – Prospectus and Registration Exemptions and in reliance on RegulationS promulgated under the Securities Act.The securities offered in this private placement have not registered under the Securities Act or any state securities laws or qualified under any Canadian provincial or territorial securities laws, and may not be offered or sold in the United States absent registration, or an applicable exemption from registration, under the Act and applicable state securities laws or in Canada absent a valid prospectus, or an applicable exemption from the prospectus requirements, under applicable provincial and territorial securities laws. Pursuant to an agreement with the investors, the Company is required to file a registration statement with the U.S. Securities and Exchange Commission covering the resale of the shares of common stock to be issued to the investors as well as the shares of common stock issuable upon exercise of the warrants. Piper Jaffray & Co. (“Piper Jaffray”) served as the sole lead placement agent and Roth Capital Partners (“Roth,” and together with Piper Jaffray, the “Placement Agents”) served as co-placement agent for the transaction.Under the terms of a May 20, 2011 letter agreement between the Company and Piper Jaffray, the Placement Agents received, at the closing of the private placement, 7% of the aggregate purchase price ofthe unitssold at the closing in cash.Piper Jaffray is also entitled to reimbursement of its reasonable expenses. The foregoing descriptions of the transaction documents, including the registration rights, do not purport to be complete and are qualified in their entirety by reference to the full texts of the securities purchase agreement, registration rights agreement and form of warrant, copies of which were filed as Exhibits 99.1, 99.2 and 99.3, respectively, to the Current Report on Form 8-K filed by the Company on June 28, 2011. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release, dated July 5, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEARLAB CORPORATION By: /s/ William G. Dumencu William G. Dumencu Chief Financial Officer Date:July 5, 2011
